UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File Number: 001-09913 KINETIC CONCEPTS, INC. (Exact name of registrant as specified in its charter) Texas 74-1891727 (State of Incorporation) (I.R.S. Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(210) 524-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock: 71,844,132 shares as of August 2, 2010 TABLE OF CONTENTS KINETIC CONCEPTS, INC. Page No. PART I. FINANCIAL INFORMATION 4 Item 1. FinancialStatements 4 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Earnings 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6. Exhibits 36 SIGNATURES 37 2 Table of contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, which are covered by the "safe harbor" created by those sections.The forward-looking statements are based on our current expectations and projections about future events.Discussions containing forward-looking statements may be found in "Management's Discussion and Analysis of Financial Condition and Results of Operations," "Risk Factors," and elsewhere in this report. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "predicts," "projects," "potential," "continue," "expects," "anticipates," "future," "intends," "plans," "believes," "estimates," or the negative of those terms and other variations of them or by comparable terminology. These forward-looking statements are only predictions, not historical facts, and involve certain risks and uncertainties, as well as assumptions.Actual results, levels of activity, performance, achievements and events could differ materially from those stated, anticipated or implied by such forward-looking statements.The factors that could contribute to such differences include those discussed under the caption "Risk Factors."You should consider each of the risk factors and uncertainties in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and in our Quarterly Report on Form 10-Q for the quarterly periodended March 31, 2010, among other things, in evaluating our prospects and future financial performance.The occurrence of the events described in the risk factors could harm our business, results of operations and financial condition.These forward-looking statements are made as of the date of this report.We disclaim any obligation to update or alter these forward-looking statements, whether as a result of new information, future events or otherwise. TRADEMARKS All trademarks appearing in this report are proprietary to KCI Licensing, Inc., its affiliates and/or licensors. The absence of a trademark or service mark or logo from this report does not constitute a waiver of trademark or other intellectual property rights of KCI Licensing, Inc., its affiliates and/or licensors. 3 Table of contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS KINETIC CONCEPTS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) June 30, December 31, (unaudited) Assets: Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Deferred income taxes Prepaid expenses and other Total current assets Net property, plant and equipment Debt issuance costs, net Deferred income taxes Goodwill Identifiable intangible assets, net Other non-current assets $ $ Liabilities and Shareholders' Equity: Current liabilities: Accounts payable $ $ Accrued expenses and other Current installments of long-term debt Income taxes payable Total current liabilities Long-term debt, net of current installments and discount Non-current tax liabilities Deferred income taxes Other non-current liabilities Total liabilities Shareholders' equity: Common stock; authorized 225,000 at 2010 and 2009, issued and outstanding 71,847 at 2010 and 71,256 at 2009 72 71 Preferred stock; authorized 50,000 at 2010 and 2009; issued and outstanding 0 at 2010 and 2009 - - Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of contents KINETIC CONCEPTS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three months ended Six months ended June 30, June 30, Revenue: Rental $ Sales Total revenue Rental expenses Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Acquired intangible asset amortization Operating earnings Interest income and other Interest expense ) Foreign currency loss ) Earnings before income taxes Income taxes Net earnings $ Net earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 Table of contents KINETIC CONCEPTS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six months ended June 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Amortization of convertible debt discount Depreciation and other amortization Provision for bad debt Write-off of deferred debt issuance costs Share-based compensation expense Excess tax benefit from share-based payment arrangements ) ) Change in assets and liabilities, net of business acquired: Decrease (increase) in accounts receivable, net ) Increase in inventories, net ) ) Decrease (increase) in prepaid expenses and other ) Decrease in accounts payable ) ) Decrease in accrued expenses and other ) ) Increase (decrease) in tax liabilities, net ) Decrease in deferred income taxes, net ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Decrease in inventory to be converted into equipment for short-term rental Dispositions of property, plant and equipment Business acquired in purchase transaction, net of cash acquired - ) Increase in identifiable intangible assets and other non-current assets ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from revolving credit facility - Repayments of long-term debt, revolving credit facility and capital lease obligations ) ) Excess tax benefit from share-based payment arrangements Proceeds from exercise of stock options Purchase of immature shares for minimum tax withholdings ) ) Proceeds from the purchase of stock in ESPP and other Net cash used by financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the six months for: Interest, including cash paid under interest rate swap agreements $ $ Income taxes, net of refunds $ $ See accompanying notes to condensed consolidated financial statements. 6 Table of contents KINETIC CONCEPTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.Summary of Significant Accounting Policies (a)Basis of Presentation The unaudited condensed consolidated financial statements presented herein include the accounts of Kinetic Concepts, Inc., together with its consolidated subsidiaries.All inter-company balances and transactions have been eliminated in consolidation.The consolidated entity is referred to herein as "KCI®."The unaudited condensed consolidated financial statements appearing in this quarterly report on Form 10-Q should be read in conjunction with the financial statements and notes thereto included in KCI's latest Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010. We have three reportable operating segments which correspond to our business units:Active Healing Solutions™ (“AHS”); Regenerative Medicine; and Therapeutic Support Systems (“TSS”).We have two primary geographic regions for which we provide supplemental information:North America, which is comprised principally of the United States and includes Canada and Puerto Rico; and EMEA/APAC, which is comprised principally of Europe and includes the Middle East, Africa and the Asia Pacific region. In June 2009, the Financial Accounting Standards Board (“FASB”) issued a new pronouncement which established the single source of authoritative U.S. generally accepted accounting principles (“GAAP” or “the Codification”).The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with GAAP for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information necessary for a fair presentation of results of operations, financial position and cash flows in conformity with GAAP.Operating results from interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole.The unaudited condensed consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation of our results for the interim periods presented.Certain prior-period amounts have been reclassified to conform to the 2010 presentation. (b)Income Taxes We compute our quarterly effective income tax rate based on our annual estimated effective income tax rate plus the impact of any discrete items that occur in the quarter.The effective income tax rate for the second quarter and the first six months of 2010 was 30.0%, compared to 32.0% and 31.9%, respectively, for the corresponding periods in 2009.The lower effective income tax rate for the second quarter and first six months of 2010 was due primarily to a higher percentage of income earned in lower tax jurisdictions and the favorable resolution of certain tax contingencies during 2010. (c)Derivative Financial Instruments and Fair Value Measurements We use derivative financial instruments to manage the economic impact of fluctuations in interest rates.We do not use financial instruments for speculative or trading purposes.Periodically, we enter into interest rate protection agreements to modify the interest characteristics of our outstanding debt.We designated our interest rate swap agreements as cash flow hedge instruments.Each interest rate swap is designated as a hedge of interest payments associated with specific principal balances and terms of our debt obligations.These agreements involve the exchange of amounts based on variable interest rates, for amounts based on fixed interest rates over the life of the agreement, without an exchange of the notional amount upon which the payments are based.The differential to be paid or received, as interest rates change, is accrued and recognized as an adjustment to interest expense related to the debt. We also use derivative financial instruments to manage the economic impact of fluctuations in currency exchange rates on our intercompany balances and corresponding cash flows and to manage our transactional currency exposures when our foreign subsidiaries enter into transactions denominated in currencies other than their local currency.We enter into foreign currency exchange contracts to manage these economic risks.These contracts are not designated as hedges; as such, we recognize the fair value of these instruments as an asset or liability with income or expense recognized in the current period.Gains and losses resulting from the foreign currency fluctuations impact on transactional exposures are included in foreign currency loss in our condensed consolidated statements of earnings. 7 Table of contents As required, all derivative instruments are recorded on the balance sheet at fair value.The fair values of our interest rate swap agreements and foreign currency exchange contracts are determined based on inputs that are readily available in public markets or can be derived from information available in publicly-quoted markets, which represent level 2 inputs as defined by the Codification.We estimate the effectiveness of our interest rate swap agreements utilizing the hypothetical derivative method.Under this method, the fair value of the actual interest rate swap agreement is compared to the fair value of a hypothetical swap agreement that has the same critical terms as the portion of the loan being hedged.Changes in the effective portion of the fair value of the remaining interest rate swap agreement will be recognized in other comprehensive income, net of tax, until the hedged item is recognized into earnings. (d)Concentration of Credit Risk KCI has a concentration of credit risk with financial institutions related to its derivative instruments and the note hedge described in Note 3.As of June 30, 2010, Bank of America and JP Morgan Chase collectively held equity hedges related to our convertible note hedge, as described in Note 3, in notional amounts totaling $352.9 million.Bank of America was also the counterparty on some of our interest rate protection agreements and our foreign currency exchange contracts in notional amounts totaling $48.2 million and $7.4 million, respectively.Additionally, JP Morgan Chase was a counterparty on some of our foreign currency exchange contracts in notional amounts totaling $8.0 million.We use master netting agreements with our derivative counterparties to reduce our risk and use multiple counterparties to reduce our concentration of credit risk. (e)Other Significant Accounting Policies For further information on our significant accounting policies, see Note 1 of the Notes to the Consolidated Financial Statements included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2009. NOTE 2.Supplemental Balance Sheet Data (a)Accounts Receivable, net Accounts receivable consist of the following (dollars in thousands): June 30, December 31, Gross trade accounts receivable: North America: AHS and TSS $ $ Regenerative Medicine Subtotal North America EMEA/APAC Total trade accounts receivable Less:Allowance for revenue adjustments ) ) Gross trade accounts receivable Less:Allowance for bad debt ) ) Net trade accounts receivable Other receivables $ $ 8 Table of contents North America trade accounts receivable consist of amounts due directly from acute and extended care organizations, third-party payers (“TPP”), both governmental and non-governmental, and patient pay accounts.Included within the TPP accounts receivable balances are amounts that have been or will be billed to patients once the primary payer portion of the claim has been settled by the TPP.EMEA/APAC trade accounts receivable consist of amounts due primarily from acute care organizations. The domestic TPP reimbursement process requires extensive documentation, which has had the effect of slowing both the billing and cash collection cycles relative to the rest of the business, and therefore, could increase total accounts receivable.Because of the extensive documentation required and the requirement to settle a claim with the primary payer prior to billing the secondary and/or patient portion of the claim, the collection period for a claim in our homecare business may, in some cases, extend beyond one year prior to full settlement of the claim. We utilize a combination of factors in evaluating the collectibility of our accounts receivable.For unbilled receivables, we establish reservesto allow for expected denied or uncollectible items.In addition, items that remain unbilled for more than a specified period of time, or beyond an established billing window, are reserved against revenue.For billed receivables, we generally establish reservesusing a combination of factors including historic adjustment rates for credit memos and cancelled transactions, historical collection experience, and the length of time receivables have been outstanding.The reserve rates vary by payer group.In addition, we record specific reserves for bad debt when we become aware of a customer's inability or refusal to satisfy its debt obligations, such as in the event of a bankruptcy filing. (b)Inventories, net Inventories are stated at the lower of cost (first-in, first-out) or market (net realizable value).Inventories consist of the following (dollars in thousands): June 30, December 31, Finished goods and tissue available for distribution $ $ Goods and tissue in-process Raw materials, supplies, parts and unprocessed tissue Less:Amounts expected to be converted into equipment for short-term rental ) ) Reserve for excess and obsolete inventory ) ) $ $ Inventories increased $36.5 million as of June 30, 2010 compared to our inventory balance as of December 31, 2009.This increase was due primarily to plannedincreases in our tissue inventory to meet the increasing demand for our AlloDerm and Strattice tissue matrix products. Our reserve for excess and obsolete inventory increased by $7.0 million.This increase was primarily related to portfolio rationalization within our TSS business approved and implemented by management in the second quarter of 2010.Total expense associated with this effort was $7.4 million, or $0.06 per diluted share, and was recorded within selling, general and administrative expenses in our condensed consolidated statements of earnings. 9 Table of contents NOTE 3.Long-Term Debt Long-term debt consists of the following (dollars in thousands): June 30, December 31, Senior Credit Facility – due 2013 $ $ 3.25% Convertible Senior Notes due 2015 Less:Convertible Notes Discount, net of accretion ) ) Less:Current installments ) ) $ $ The fair value of our senior credit facility and convertible senior notes is estimated based upon open-market trades at or near quarter- or year-end.The fair value of our senior credit facility and the convertible senior notes was $621.9 million and $665.5 million, respectively, at June 30, 2010 and $729.4 million and $676.5 million, respectively, at December 31, 2009. Senior Credit Facility In May 2008, we entered into a $1.3 billion senior secured credit facility due May 2013.The senior credit facility consists of a $1.0 billion term loan facility and a $300.0 million revolving credit facility.At June 30, 2010 and December 31, 2009, we had no revolving loans outstanding and had outstanding letters of credit in the aggregate amount of $10.5 million and $11.4 million, respectively.The resulting availability under the revolving credit facility was $289.5 million and $288.6 million at June 30, 2010 and December 31, 2009, respectively.As of June 30, 2010 and December 31, 2009, we were in compliance with all covenants under the senior credit agreement. For further information on our senior credit facility, see Note 5 of the Notes to the Consolidated Financial Statements included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2009. 3.25% Convertible Senior Notes and Related Note Hedge and Warrants In 2008, we issued $690 million aggregate principal amount of 3.25% convertible senior notes due 2015 (the “Convertible Notes”).The notes are governed by the terms of an indenture dated as of April 21, 2008 (the “Indenture”).Concurrently with the issuance of the Convertible Notes, we entered into convertible note hedge (the “Note Hedge”) and warrant transactions (the “Warrants”) with affiliates of the initial purchasers of the notes.These consist of purchased and written call options on KCI common stock.The Note Hedge and Warrants are structured to reduce the potential future economic dilution associated with conversion of the notes and to effectively increase the initial conversion price to $60.41 per share, which was approximately 50% higher than the closing price of KCI’s common stock on April 15, 2008.As of June 30, 2010 and December 31, 2009, we were in compliance with all covenants under the Indenture for the Convertible Notes. Conversion. The initial conversion price of the Convertible Notes is approximately $51.34 per share of common stock.Upon conversion, holders will receive cash up to the aggregate principal amount of the notes being converted.For any conversion obligation in excess of the aggregate principal amount of the notes being converted, holders will receive shares of our common stock.The conversion rate and the conversion price are subject to adjustment upon the occurrence of certain events, such as distributions of dividends or stock splits. For further information on our Convertible Notes and related Note Hedge and Warrants, see Note 5 of the Notes to the Consolidated Financial Statements included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2009. 10 Table of contents NOTE 4.Derivative Financial Instruments and Fair Value Measurements We are exposed to credit loss in the event of nonperformance by counterparties to the extent of the fair values of the outstanding interest rate swap agreements and foreign currency exchange contracts, but we do not anticipate nonperformance by any of the counterparties.For further information on our Derivative Financial Instruments, see Note 6 of the Notes to the Consolidated Financial Statements included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Interest Rate Protection At June 30, 2010 and December 31, 2009, we had seventeen interest rate swap agreements in effect pursuant to which we have fixed the rate on an aggregate $560.0 million and $662.0 million, respectively, notional amount of our outstanding variable rate debt at a weighted average interest rate of 1.917% and 2.074%, respectively, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement.The Eurocurrency Rate Loan Spread varies in reference to our consolidated leverage ratio of debt to EBITDA and ranges from 1.75% to 3.50%. In July 2010, we entered into seven additional interest rate swap agreements, which become effective in September and December 2010, to convert $200.0 million of our variable-rate debt to a fixed-rate basis at a weighted average interest rate of 0.7426%, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement. We are required under the senior credit facility to enter into interest rate swaps to attain a fixed interest rate on at least 50% of our aggregate outstanding indebtedness through February 2011.As a result of the interest rate swap agreements in effect as of June 30, 2010 and December 31, 2009, approximately 95.1% and 93.9%, respectively, of our long-term debt outstanding, including the Convertible Notes, was subject to a fixed interest rate. The interest rate swap agreements have quarterly interest payments, based on three-month LIBOR, due on the last day of March, June, September and December.The fair value of the swap agreements was zero at inception.At June 30, 2010 and December 31, 2009, the aggregate fair value of our interest rate swap agreements was negative and was recorded as a liability of approximately $4.0 million and $8.4 million, respectively.This amount was also recorded in other comprehensive income, net of tax.No asset derivatives were held as of June 30, 2010 and December 31, 2009 related to our interest rate swap agreements.The ineffective portion of these interest rate swaps was not significant for the three months or six months ended June 30, 2010 and 2009.As of June 30, 2010 and December 31, 2009, the amount of hedge loss to be reclassified from Accumulated Other Comprehensive Income over the next 12 months was $4.0 million and $8.0 million, respectively. Foreign Currency Exchange Risk Mitigation At June 30, 2010 and December 31, 2009, we had foreign currency exchange contracts to sell or purchaseapproximately $96.9 million and $99.9 million, respectively, of various currencies.The periods of the foreign currency exchange contracts generally do not exceed one year and correspond to the periods of the exposed transactions or related cash flows. 11 Table of contents Fair Value Measurements The following tables set forth the location and aggregate fair value amounts of all derivative instruments with credit-related contingent features (dollars in thousands): Asset Derivatives Liability Derivatives Balance Fair Value Balance Fair Value Sheet June 30, December 31, Sheet June 30, December 31, Location Location Derivatives designated as hedging instruments Interest rate swap agreements Prepaid expenses and other $
